 RUAN TRANSPORT CORPORATIONRuan Transport Corporation and District Lodge No.77, International Association of Machinists andAerospace Workers, AFL-CIO. Case 18-CA-5167January 16, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 29, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge for reasons set forth herein and toadopt his recommended Order.The complaint alleges that the Respondent violatedSection 8(a)(5) of the Act by refusing to execute acollective-bargaining agreement to which it waslegally bound. The agreement was negotiated in 1976between the Charging Party Union and a collective-bargaining agent representing a multiemployer bar-gaining group. The Administrative Law Judge foundthat the Respondent was not included in the multi-employer bargaining group and that it was thereforenot bound to the collective-bargaining agreement.Thus, he concluded that the Respondent did notviolate the Act as alleged. The General Counselexcepted to those findings and that conclusion.However, we agree with the Administrative LawJudge for the reasons stated below.Briefly, the relevant facts are as follows. On orabout October 22, 1973, the Union signed a 3-yearcollective-bargaining agreement with the MidwestEmployers Labor Advisory Council, Inc. (hereafterCouncil), an organization providing professionallabor relations consultation which represented agroup of employers in the interstate transport busi-ness. The contract was effective from July 1, 1973, toJune 30, 1976. The Respondent, a transport firm,sometime thereafter also signed the agreement. How-l The Respondent's cross-exceptions note that the Administrative LawJudge inadvertently stated that the heanring in this proceeding was held onMarch 3, 1977. and that the Respondent is incorporated in the State ofOhio. We hereby correct the record to reflect the correct facts that thehearing was conducted on May 13, 1977. and the Respondent is an Iowacorporation.2 All dates hereafter are in 1976, unless otherwise stated.3 This provision is sometimes referred to hereafter as the "one bargainingunit" provision. Our dissenting colleague makes an unwarranted assumption234 NLRB No. 31ever, the Respondent did not participate in thenegotiations of the contract. Moreover, it was not amember of the Council nor did it expressly authorizethe Council to negotiate an agreement with theUnion on its behalf.In May 1976,2 the Union and the Council begannegotiations for a contract to succeed the 1973agreement due to expire on June 30. Once again, theRespondent did not participate in the negotiations,join the Council, or expressly authorize the Councilto bargain on its behalf. The negotiating partiesreached agreement on July 16. Subsequently, theUnion's business representative brought the terms ofthe new contract to the attention of the Respondent.The Company's manager of industrial relationsobjected to certain provisions of the agreement andrefused to sign it on behalf of the Respondent. Theparties reached an impasse, and a strike ensuedlasting approximately 6 weeks. Thereafter, the Unionfiled the instant 8(aX5) charge.The General Counsel contends that the Respon-dent is bound by the 1976 agreement executedbetween the Union and the Council because it waspart of the multiemployer bargaining group onwhose behalf the Council negotiated the 1976 con-tract. In support of that position, the GeneralCounsel introduced into evidence the 1973 contract,which provided in section 2, article I:The employees convered under this Agreementshall constitute one bargaining unit. Accordingly,the Midwest Employers Labor Advisory Council,Inc., and the Employers who are parties to thisAgreement acknowledge that they are part of amulti-employer collective-bargaining unit com-prised of the Midwest Employers Labor AdvisoryCouncil, Inc., and those of their members whohave or will certify the Council to represent themfor the purpose of collective bargaining, and onlyto the extent of such authorization; and also suchother individual employers who have or maysingly become parties to this agreement. [Empha-sis supplied.]3The Administrative Law Judge found this contrac-tual provision to be "at best ambiguous on thecritical point" of whether the Respondent was boundthat "in order to increase the cohesion of all employers who utilized theservices of the multiemployer association, either directly or throughadoption of the resulting bargaining agreements," the Union and theCouncil included the "one bargaining unit" provision in the 1973 contract.We note, however, that this hypothesis was not advanced by the GeneralCounsel, there is nothing in the record suggesting this factual occurrence,nor is there any evidence in the record that the "one bargaining unit"provision was first adopted by the parties in their 1973 contract, as impliedby our dissenting colleague.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the 1976 agreement because it was part of themultiemployer bargaining group.4Uncertain of themeaning of the contractual provision, the Adminis-trative Law Judge examined the conduct of theparties in order to determine their true intent. After adetailed analysis of the pertinent evidence, discussedbelow, the Administrative Law Judge determinedthat the parties never considered the Respondent tobe a part of the multiemployer bargaining group.At this point in our Decision, we note that amultiemployer unit, unlike other types of bargainingunits, is consensual in nature. The Board hasconsistently held that "the essential element warrant-ing the establishment of multiple-employer units isclear evidence that the employers unequivocallyintend to be bound in collective bargaining by grouprather than by individual action. The correlativestandard for excluding an employer from such a unitis evidence of an intent to pursue an individualcourse of action with respect to labor relations."5Asa general rule, the Board has found that an employerdoes not become a part of a multiemployer bargain-ing group (i.e., it does not intend to be bound bygroup bargaining) where it merely adopts a collec-tive-bargaining agreement in the negotiation ofwhich it did not actually participate and which it didnot authorize another to negotiate on its behalf.6In this case, the Respondent did not actuallyparticipate in negotiations of the 1976 agreementbetween the Council and the Union. Thus, in orderto conclude that the Respondent became a part ofthe multiemployer bargaining group, we must findI In particular, the Administrative Law Judge was puzzled by therequirement for members of the Council to certify it to represent them if, asthe General Counsel contends, all an employer was required to do in orderto be included in the multiemployer group was to be a party to theagreement; i.e., sign the contract. (The signature page included space foreach member of the Council to sign the agreement.)I Pacific Metals Company, Ltd., 91 NLRB 696, 699 (1950). See also HubPharmacy, Inc., 216 NLRB 69, 72 (1975); Francis Chevrolet Company, 211NLRB 740, 744 (1974); Letourneau Brothers Construction Company, 194NLRB 413, 415 (1971); Weyerhaeuser Company, et al., 166 NLRB 299(1967).6 See, e.g., Nick Augustine and Irving Gould, d/b/a Victorville GlassCompany, 193 NLRB 289 (1971); Moveable Partitions, Inc., 175 NLRB 915,916 (1969); Colonial Cedar Company, Inc., 119 NLRB 1613, 1614 (1958);Associated Shoe Industries of Southeastern Massachusetts, Inc., et al. 81NLRB 224, 229 (1949). See also Phoenix Air Conditioning, Inc., 231 NLRB341 (1977).Our dissenting colleague has misapplied the holding of Dover TavernOwners'Association, 164 NLRB 933 (1967), cited by him as authority for hisstatement that "this Board has never held that ... actual participation inbargaining is the sine qua non necessary for a finding that an employer isincluded within a multiemployer bargaining group." In Dover, a group oftavern owners formed an association and, contrary to the belief of ourdissenting colleague, authorized the association to bargain on their behalf.In fact, the Board stated: "Prior to the hearing in this case the Petitioner hadnever received notice from any member of the Association that it waswithdrawing authorization to engage in bargaining from the Association'scommittee." 164 NLRB at 933. See also Dover Tavern Owners' Association,169 NLRB 28 (1968), wherein the Board granted summary judgment in anunfair labor practice proceeding related to the above-cited representationdecision, and N.L.R.B. v. Dover Tavern Owners' Association, 412 F.2d 725,728 (1969), where the Third Circuit, enforcing the Board's Order in thethat the "one bargaining unit" provision of the 1973agreement served to authorize the Council to negoti-ate on behalf of the Respondent in 1976.7 We haveframed the issue in this case accordingly, in order tocomport with the aforementioned general rule thatan employer does not become a part of a multiem-ployer bargaining group unless it participates (eitherpersonally or by an authorized representative) injoint bargaining with the union.We agree with the Administrative Law Judge thatthe "one bargaining unit" provision is not the modelof clarity. However, assuming arguendo that theprovision was clearly written and unambiguous, wefind that such a bare covenant by the Respondent bywhich it agreed to be a part of a multiemployerbargaining group does not itself suffice to clearlydemonstrate that the Respondent delegated authorityto the Council to represent it in future negotiationswith the Union. The most that can be said for the"one bargaining unit" provision is that it perhapsimplicitly authorized the Council to represent theRespondent in the 1976 negotiations. However, wefind that something in addition to a mere implieddelegation of authority is needed in order to consti-tute clear evidence of an unequivocal intent on thepart of an employer to be bound by group bargain-ing. We would require, for example, some conduct onthe part of the employer which indicates that itactually pursued a group course of action with regardto labor relations.8The conduct of the Respondent in fact clearlydemonstrates that it did not intend to pursue groupunfair labor practice proceeding, observed: "There was no evidence in therecord that the members unequivocally withdrew, prior to February 10,1967, their authorization to bargain previously given to the respondent."Thus, the issue of whether the tavern owners had actually participated inbargaining was of no concern to the Board or the court since the tavernowners had already delegated authority to the association to bargain ontheir behalf and, hence, they participated through their authonzed agent.Furthermore, in Dover, no individual employer had claimed not to be boundby multiemployer bargaining, as the Respondent argues in the instant case.Rather, the association itself claimed that its members did not constitute asingle multiemployer unit, a contention that the Board found to be withoutmerit. Accordingly, it is clear that Dover is inapposite to the issues presentedherein.' As noted above, the Respondent did not expressly authorize theCouncil to bargain on its behalf. Members of the Council, however, signedauthorization letters which explicitly delegated power to the Council tobargain on their behalf.I Our dissenting colleague states that the "one bargaining unit" provisionis unambiguous insofar as the Respondent agreed that its employees are partof a specified unit. Assuming, although not conceding, that the clause isunambiguous to that extent, we fail to understand how our dissentingcolleague ultimately concludes that the provision is also an unambiguousdelegation of authority to the Council to represent the Respondent in futurenegotiations with the Union. If the parties had in fact agreed to such adelegation, it would have been logical for them to have set it forth explicitly.Thus, we refuse to find that the "one bargaining unit" provision clearlyconstituted an unequivocal intent on the part of the Respondent torelinquish control over its labor negotiations to the Council or any otherbargaining representative.In addition, we do not agree with our dissenting colleague's view that theRespondent's execution of the 1973 contract below the signature of anofficer of the Council, which purported to represent all employers who242 RUAN TRANSPORT CORPORATIONbargaining. The evidence shows that the Respondent,as well as the Union, clearly bargained with the otherin 1976 on an individual basis. In April, prior to theopening of the negotiations between the Union andthe Council, the Respondent's attorney sent theUnion a letter which advised it of the Respondent'sintent to negotiate a collective-bargaining agreementwith the Union and noted that the Respondentwould submit contract proposals in the near future.Also, as mentioned above, the Respondent did notparticipate in negotiations for the 1976 agreement.9After the 1976 contract between the Union andCouncil had been agreed to on July 16 by thoseparties, the Union sent the Respondent copies of thatcontract. The covering letter stated that "we proposeto cover our members employed by your firm [withthis agreement]." (Emphasis supplied.) Thereafter,the Respondent and Union engaged in mail corre-spondence, meetings, and telephone conversationsregarding the substantive terms of the agreement.The union representative repeatedly justified theeconomic gains which the Union had "won" fromthe other employers at the bargaining table. Theparties even agreed to modify a provision of thecontract relating to the number and hours of startingtimes for work shifts. However, they reached animpasse on other provisions, especially a clauseregarding the transfer of employees to future facili-ties of the employer.After extended discussions regarding the proposedcontract at a meeting in September, the Unionagreed to delete the transfer provision if Ruan'semployees voted to accept the contract without thatclause. The employees voted against this change andthereafter agreed to strike the Respondent.'1 Theparties soon thereafter met with a Federal mediatorin order to resolve their remaining differences. At themediation session, the Union offered a compromiseproposal regarding the transfer provision, but theRespondent declined to accept it. Subsequently, inearly October, the parties met again but failed toreach agreement. Finally, in March 1977, the Re-signed the 1973 contract, "amounted to an express delegation of authorityby the Respondent to the [Council I for it to act as the Respondent'sbargaining representative" in the 1976 negotiations. (In fact, the GeneralCounsel did not contend that the Council represented the Respondent in the1973 negotiations.) Rather, we find that the Respondent's execution of the1973 contract, in the circumstances described above, does not constituteclear evidence of an unequivocal intent by the Respondent to foregoindividual bargaining in the 1976 contract negotiations between it and theUnion.9 Nor did the Respondent even receive information from the Councilregarding the dates and places of the negotiations.i0 Our dissenting colleague states that "li t was not until after a strikewas called on September 20 ... that the Union backed off from its positionthat it would not permit any modifications to the contract." However, therecord is clear that the Union took a vote of the employees to determine ifthey would agree to modify the contract before the employees voted to strikethe Respondent.spondent and Union held another bargaining ses-sion. However, they failed to resolve the impasse.These facts clearly demonstrate that the Respon-dent intended to and did engage in individualbargaining with the Union.1The only evidence ofgroup bargaining with respect to the Respondent isthe fact that the Union's initial proposals to it wereembodied in the 1976 agreement reached betweenthe Union and the Council. This evidence, however,represents no more than the fact that the Respondentand Union merely engaged in "pattern" bargain-ing.12In these circumstances, we agree with the findingsof the Administrative Law Judge that the Respon-dent was not a part of the multiemployer bargaininggroup on whose behalf the Council reached agree-ment with the Union on the 1976 contract, and,consequently, that the Respondent was not bound bythat contract.13We also agree with his conclusionthat the Respondent did not therefore violate Section8(a)(5) of the Act by refusing to execute the 1976agreement. Accordingly, we shall dismiss the instantcomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER JENKINS, dissenting:In justifying the dismissal of the 8(a)(5) allegationsspecified in the complaint herein, the majority haspresented an overly restrictive view of Board prece-dent regarding multiemployer bargaining groups,and consequently has reached a conclusion fromwhich I must dissent.From 1958 until 1976 the Respondent and theUnion had entered into a series of collective-bargain-ing agreements adopting the terms of the agreementsexecuted between the Union and the multiemployer" However, the mere fact that a single employer bargains individuallywith a union on limited matters of peculiar concern to it does not necessarilynegate the inclusion of an employer in a multiemployer bargaining unitwhere it otherwise participates in negotiations on a group basis on all othermatters. See The Kroger Ca. 148 NLRB 569, 573 (1964).12 Our dissenting colleague sets forth several instances of conduct by theRespondent which, in his opinion, demonstrates that the Respondentintended to pursue collective bargaining on a group basis. (See especially fn.20 of the dissent, infr.) However, that conduct is also characteristic of anemployer who is preparing to and eventually does engage in "patternbargaining" on an individual basis.'3 Therefore, we do not reach the issue, discussed in length by ourdissenting colleague, of whether the Respondent effectively withdrew fromthe multiemployer bargaining group.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup. While the evidence indicates that the Respon-dent never formally joined the multiemployer groupand never participated in bargaining on the multiem-ployer level, the record clearly shows that themultiemployer association was fully aware that otheremployers, including the Respondent, were pattern-ing their bargaining agreements after those executedby the larger association, while at the same timeavoiding the financial obligations incurred by formalmembership. An officer of the multiemployer associ-ation testified that it did not put nonmembers on thenegotiating committee, but nevertheless would invitethem to send observers to certain negotiating ses-sions. Pursuant to such an invitation, a representativeof the Respondent was present at one of thesesessions in 1970. The 1973-76 multiemployer bar-gaining agreement, indeed, concretely recognizedthat it was the practice of certain nonmembers tofollow the terms of the multiemployer agreement.Specifically, under the execution clause of the agree-ment, an officer of the multiemployer associationsigned the agreement, expressly indicating that it was"representing" a specified group of employers. In-cluded in this group was the name of the Respondentand also several other employers, who at the time ofthe hearing were not formal members of the associa-tion. Furthermore, in order to increase the cohesionof all employers who utilized the services of themultiemployer association, either directly or throughadoption of the resulting bargaining agreements, theUnion and the multiemployer association includedthe following clause in the 1973-76 contract executedOctober 22, 1973:The employees covered under this Agreementshall constitute one bargaining unit. Accordingly,the Midwest Employers Labor Advisory Council,Inc., and the Employers who are parties to thisAgreement acknowledge that they are part of amulti-employer collective-bargaining unit com-prised of the Midwest Employers Labor AdvisoryCouncil, Inc., and those of their members whohave or will certify the Council to represent themfor the purpose of collective bargaining, and onlyto the extent of such authorization; and also such"4 Joseph McDaniel, an Individual Proprietorship d/b/a Custom ColorsContractors, 226 NLRB 851 (1976); Hub Pharmacy, Inc., 216 NLRB 69, 73(1975); The Kroger Co., 148 NLRB 569, 573 (1964); Belleville EmployingPrinters, 122 NLRB 350, 353 (1958).15 Dover Tavern Owners'Association, 164 NLRB 933 (1967). The majoritycontends that I have misapplied the holding of this Decision since in Doverthere was actual participation in bargaining by a committee of tavernowners. However, my colleagues have failed to indicate wherein this allegeddistortion lies since this case clearly holds that employers who were notmembers of the negotiating committee and who consequently were notparticipants in the actual bargaining nevertheless were also included in themultiemployer unit. There was also no evidence in that case that themembers of the association had expressly delegated bargaining authority toeither the association or the negotiating committee.other individual employers who have or maysingly become parties to this Agreement.Shortly thereafter, the Respondent signed a copy ofthe bargaining agreement containing this clause, andit is plain that as a result of its execution of thisagreement it became a part of the multiemployergroup.The majority gives undue emphasis to the fact thatno express authorization was ever submitted by theRespondent to the multiemployer association andthat the Respondent did not personally participate inthe multiemployer bargaining. While it is obviousthat an employer's involvement in multiemployerbargaining may be manifested by such conduct, thisBoard has never held that either express delegationof authority 14or actual participation in bargaining 5is the sine qua non necessary for the finding that anemployer is included within a multiemployer bar-gaining group. The sole test to be used in theseinstances is whether the Respondent has indicated anunequivocal intention to be bound in collectivebargaining by group rather than by individualaction.16If the evidence presented in this case merelyindicated that the Respondent followed a pattern ofadopting the terms of contracts previously negotiatedby the multiemployer group, my colleagues would becorrect in their conclusion that the Respondentwould not, without more, be bound by the multiem-ployer negotiations.17However, it is clear thatsomething more exists here. Specifically, the Respon-dent clearly agreed to be bound by the outcome ofmultiemployer negotiations when it executed thebargaining agreement containing the above-citedmultiemployer bargaining unit clause.'8The Administrative Law Judge has gone far afieldin finding justification for his conclusion that themultiemployer unit clause is fatally ambigous andtherefore is of no operative effect, and the majorityincorrectly gives credence to this finding. In view ofthe fact that this Board does not require either formalmembership in multiemployer associations or theexpress delegation of bargaining authority before anemployer may be included in a multiemployer group,as previously noted, the language in the relevantclause regarding such authorizations by formal mem-'6 McAx Sign Company, Inc., 231 NLRB 957 (1977); Custom ColorsContractors, supra, Bill O'Grady Carpet Service, Inc., 185 NLRB 587, 590(1970); The Kroger Co., supra; Chicago Metropolitan Home Builders Associa-tion, 119 NLRB 1184 (1957).17 Moveable Partitions, Inc., 175 NLRB 915 (1969).18 Although I do not find it necessary to rely on the formality of thefollowing proposition, it is clear that the language in this clause, and theRespondent's ratification of the language of the execution clause, to wit,that the multiemployer association executed the agreement as a representa-tive of the Respondent, amounted to an express delegation of authority bythe Respondent to the multiemployer association for it to act as theRespondent's bargaining representative.244 RUAN TRANSPORT CORPORATIONbers of the association is irrelevant for the purpose ofdeciding whether the Respondent unambiguouslymanifested an intention to be included within thelarger unit. In any event, the language of this clauseindicates that certain specified parties are to beincluded within the multiemployer unit, amongwhom are "such other individual employers whohave or may singly become parties to this agree-ment." I find no ambiguity surrounding this clause.Furthermore, the majority errs in concluding thatsuch a "bare covenant" even when construed as aclear expression of intent, is insufficient as anunequivocal manifestation of intent to be so bound.Recognitional clauses defining the unit covered bycollective-bargaining agreements are a standard fea-ture of collective-bargaining agreements'9and aretherefore not so esoteric as to require additionalindicia that the Respondent intended to do what itexpressly agreed to do; i.e., be a part of the specifiedunit. In including itself within this larger bargainingunit, the Employer need not presently identify withspecificity who will be its representative in subse-quent negotiations. The only relevant concern of thisBoard is that the Respondent has indicated anunequivocal intention to be bound by group action.By executing an agreement which states that theRespondent is part of a multiemployer unit, it is clearthat the Respondent has aligned itself with groupaction, whether or not it is involved in negotiations.Evidence of subsequent conduct, at best, may beprobative only of the Respondent's attempts towithdraw from this unit.20By its terms, the 1973-76 bargaining agreementwas due to expire on June 30, 1976. However, nospecific date was contained in this agreement con-cerning the earliest appropriate time for the initiationof negotiations directed toward the execution of asucceeding bargaining agreement. Accordingly, inJanuary 1976, the Union and representatives of themultiemployer association met with representativesof other multiemployer associations in order toinitiate negotiations which were to lead to theexecution of a multiemployer bargaining agreementcovering employers in a nine-state area. At that timethe Union submitted copies of proposals for such amodified agreement to the employer representatives.In late February the Union mailed to the Respon-19 In a parallel situation, this Board has recently held that employees at asingle plant may be merged within a multiplant unit based on the languageof the multiplant recognition clause, even where the employees at the singleplant were covered by the terms of the multiplant agreement onlysubsequent to its original execution. Westinghouse Electric Corporation. 227NLRB 1932 (1977).10 Indeed, it would appear that, if subsequent conduct of the parties wereto be determinative of the Respondent's intent to enter into the multiem-ployer group, the Respondent has in fact indicated by its conduct that itconsidered itself to be part of this group. First, in June, the Respondent'sindustrial relations manager, Ralph McCrary, listened, without objection, todent a copy of the contract proposals which had beencirculated during the January meeting. In mid-Aprilthe Union sent to the Respondent the 60-day noticenecessary to prevent the automatic renewal of theterms of the old bargaining agreement. On April 27the Respondent's counsel mailed to the Union aletter, stating in appropriate part:Please be advised that this office representsRuan Transport Corporation relating to all labormatters including collective bargaining negotia-tions.We will advise you of our intent to negotiate acollective bargaining agreement ....We will submit our proposals in the very nearfuture and request possible dates for commence-ment of negotiations.No further communication was received from theRespondent, and from May 25 to July 16 the Unionand the multiemployer association were engaged infurther negotiations prior to the execution on thelatter date of the 1976-79 contract, retroactivelyeffective as of June 30, 1976. On July 21 the Unionmet with the Respondent and outlined the changeswhich had been negotiated in the new agreement. Acopy of the agreement was sent to the Respondent onAugust 12, and on August 18 both parties met andthe provisions of the contract were again explainedto the Respondent. On September 1, the Respondentsent the Union a letter seeking modifications to a fewterms of the agreement, and on September 6 arepresentative of the Union responded and flatlyrejected the possibility of any such modificationsShortly thereafter the employees threatened to strikeand, despite further efforts on the part of the Unionto persuade the Respondent to accept the terms ofthe agreement, the employees struck the Respondenton September 20. In an effort to settle the strike, theUnion offered to modify one of the terms of thecontract but the Respondent rejected the settlementoffer. The strike lasted until the first week inNovember, subsequent to the filing of the chargesherein.It is well-established Board law that consequent toan employer's entry into a multiemployer bargaininggroup he is no longer free to examine the product ofsuch negotiations and thereupon decide whether toseveral progress reports on the multiemployer negotiations presented by aunion representative. Moreover, at no time during the pendency ofmultiemployer bargaining did the Respondent even attempt to engage inbargaining separately from the multiemrnployer group. Second, after theUnion delivered a copy of the 1976-79 multiemployer contract to theRespondent on August 12, 1976, the Respondent asked for explanations ofseveral terms in the agreement which met with its displeasure, and onlybelatedly objected to its inclusion in the multiemployer bargaining unit afterit had become clear that the Union was not willing to grant to theRespondent any special concessions from the terms of the multiemployeragreement.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccept those terms, but must abide by the terms ofsuch labor agreements negotiated on a group basis.21Only in certain specified situations will this Boardallow an individual employer who has joined such agroup to avoid this bargaining obligation: where theemployer has manifested in a timely and unequivocalfashion his intent to withdraw from the largergroup;22where the union has consented to oracquiesced in the employer's untimely withdrawal; 23or where unusual circumstances exist.24The timeli-ness of an employer's attempted withdrawal is basedon two criteria; whether such withdrawal predatesthe date agreed upon in the prior contract for theinitiation of negotiations25and whether the with-drawal predates the actual commencement of con-tract negotiations.26Based, on these standards, it is my view thatnothing in this record indicates that there is either asufficient factual or legal basis for the conclusionthat the Respondent has acted properly in rejectingthe terms of the multiemployer agreement. By theend of February, representatives of the multiemploy-er association and the Union had met and bargainingproposals had been submitted, the contents of whichthe Respondent had become specifically aware.Although the current contract was not due to expireuntil the following June 30, I do not consider suchentry into multiemployer negotiations to have oc-curred at an unreasonably early date. No provisionin the current contract specifically defined theearliest date for the initiation of negotiations, inas-much as the contract merely specified that notice ofsuch negotiations must be given at least 90 days priorto the termination date. It is manifest that to allowthe Respondent to first observe the proposed termssubmitted by the Union to the multiemployer groupand then allow it the opportunity to opt for separatenegotiations would have a seriously disruptive effecton multiemployer negotiations.27Moreover, even were I to conclude that multiem-ployer negotiations first occurred as of May 25, whenthe multiemployer group met with the Union againand discussed the contract proposals, I would stillnot find that the Respondent effectively withdrewfrom the multiemployer group, inasmuch as theRespondent's letter of April 27 is not an unequivocalmanifestation of an intent to withdraw from themultiemployer group. In Interstate Construction Com-pany, supra, this Board adopted an AdministrativeLaw Judge's finding that a similarly worded letterafforded the union therein only the required 60-day21 RetailAssociates, Inc., 120 NLRB 388 (1958).22 Interstate Construction Company, 229 NLRB 271 (1977).23 Joseph C. Collins d Co.. Inc., 184 NLRB 940 (1970).24 U.S. Lingerie Corporation, 170 NLRB 750 (1968).25 Retail Associates, supra, at 395.26 Standard Plumbing and Heating Company, Inc., 185 NLRB 444, 448(1970).notice that the employer sought to prevent theautomatic renewal of the current bargaining agree-ment. Any possible "inferential knowledge" that theemployer was also thereby seeking to withdraw fromthe multiemployer group was found to be insufficientto meet the legal standard that such notice beunequivocal.28Here, as well, the letter sent by theRespondent did not clearly state the Respondent'salleged attempt to withdraw from the multiemployergroup, and its receipt shortly before the end of the60-day notice period shows that the only clearmeaning to be drawn from the letter was that theRespondent was merely attempting to prevent theautomatic renewal of the current contract. Therecord indicates that the first time the Respondentclaimed that it was not in the multiemployer groupwas on September 10, during a meeting called by theRespondent after it learned that the employees werethreatening to call a strike.The majority states that the Respondent and theUnion engaged in individual bargaining, from whichit may be assumed that they would also concludethat even had the Respondent given untimely noticeof withdrawal from a multiemployer group theUnion has, in any event, acquiesced in the Respon-dent's withdrawal from the larger group.29Therecord, in my view, does not support a finding thatthe parties engaged in individual bargaining or inany other manner acquiesced in the Respondent'swithdrawal from the multiemployer unit. Subsequentto the execution of the multiemployer agreement onJuly 16, the Union met with the Respondent severaltimes during the next 3 months. During the meetingsheld in July and August, the Union's efforts wereaimed directly at having the Respondent sign themultiemployer agreement without any modifications.Efforts made by the Union to clarify or explain theterms of the new agreement are not tantamount tobargaining, especially in view of the fact that theUnion specifically refused to modify any term in theagreement. When the employees learned during thefirst week of September that the Respondent persist-ed in its refusal to sign the agreement, they threat-ened to strike the Respondent's operations. TheUnion's business representative was not confidentthat he could avert such a strike and, on September10, after meeting with the Respondent's employees,he informed the Respondent, according to thetestimony of one of the Respondent's managers, thatthe Union would "consider" modifying one of theseveral terms; i.e., the provision regarding starting27 The Carvel Company and C and D Plumbing and Heating Company, 226NLRB I 11 (1976); Mor Paskesz, 171 NLRB 116, 118 (1968), enfd. 405 F.2d1201 (C.A. 2,. 1969).28 See also B. Brody Seating Co., 167 NLRB 830 (1967).29 1, C Refrigeration Service. Inc., 200 NLRB 687, 689 (1972).246 RUAN TRANSPORT CORPORATIONtimes. The union representative testified that he didnot recall any conversation relating to starting timesat this meeting and that he did not agree to modifythat provision. The Respondent's manager alsotestified that on September 20, during a meeting atthe union hall, the Union stated that the partiescould have agreement on the modified starting time.No testimony was elicited from the union representa-tive present at this meeting concerning this purportedagreement, despite the fact that he gave detailedevidence regarding other matters discussed at thismeeting. It was not until after a strike was called onSeptember 20 that the evidence clearly indicates thatthe Union backed off from its position that it wouldnot permit any modifications to the contract. How-ever, such concessions directly aimed toward avert-ing or terminating a strike are an insufficient indica-tion of the Union's acquiescence in the Respondent'swithdrawal. To hold otherwise would lead to theanomalous result that this Board would be directlydiscouraging efforts to resolve strikes, the paramountmanifestation of labor discord, by requiring unionswhich engage in such settlement negotiations towaive any claim that an employer is still a member ofa multiemployer group. Such a result would meanthat the employer who refuses to execute such amultiemployer agreement would be able to benefitfrom his wrongdoing if he is sufficiently tenacious inmaintaining his position long enough to force even aminor concession from the union. In any event, it haslong been Board policy to allow employers coveredby a multiemployer bargaining agreement to negoti-ate individually on certain matters of peculiar con-cern to them.30For the reasons stated above, I therefore concludethat the Respondent violated Section 8(a)(5) and (1)of the Act by refusing to execute the bargainingagreement negotiated between the Union and themultiemployer bargaining group.30 The Kroger Co., supra.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hearingin this proceeding was held at Minneapolis, Minnesota, onMarch 13, 1977, on complaint of the General Counselagainst Ruan Transport Corporation, here called theRespondent or the Company. The complaint issued onFebruary 24, 1977, upon a charge filed on October 29,1976, by District Lodge No. 77, International Associationof Machinists and Aerospace Workers, AFL-CIO, herecalled the Union. The issue of the case is whether theRespondent unlawfully refused to bargain with the Unionin violation of Section 8(a)5) of the National LaborRelations Act, as amended.Upon the entire record, and from my observation of thewitnesses, I make the following:I. THE BUSINESS OF THE RESPONDENTRuan Transport Corporation, a State of Ohio corpora-tion, is engaged in the interstate transportation of bulk andpetroleum products. During the year ending December 31,1976, a representative period, it derived gross revenuesfrom the conduct of its business in excess of $50,000 frominterstate transportation of goods and materials. Duringthe same period it caused to be transported to its place ofbusiness in St. Paul, Minnesota, goods and materialsvalued in excess of $50,000 directly from points locatedoutside the State. During the same period Respondent alsoperformed services valued in excess of $50,000 for variousenterprises, each of which is engaged in nonretail opera-tions within the State of Minnesota, and each of whichannually purchases goods from out-of-state sources valuedin excess of $50,000. I find that the Respondent is engagedin commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that District Lodge No. 77, International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The Question PresentedIn 1973, District Lodge No. 77 of the IAM signed asingle collective-bargaining agreement with a group ofemployers acting in concert through a negotiating organi-zation called Midwest Employers Labor Advisory Council,Inc. It was a 3-year contract and the underlying bargainingunit was multiemployer in character -i.e., it included theemployees of all the separate companies which hadexpressly authorized the Midwest Council to bargain ontheir behalf. Ruan Transport, the trucking company Re-spondent here, was not a participant in any of the activitiesconnected with the making of the 1973 contract; it was nota member of the Midwest Council; it did not authorize thatorganization to act on its behalf; and it took no part -either directly or indirectly -in the negotiations that ledto its signing. Ruan did, however, itself sign the agreementas a separate and individual employer, after its executionand implementation by the directly contracting parties.In 1976, the IAM, and a very large number of truckingcompanies, negotiated a renewal of the expiring 1973agreement. Now the scope of the contract coverage wasconsiderably expanded. The International Union itselfbecame a party and, besides its Local Lodge No. 77, fiveother local lodges also became parties to the contract. Thesingle, multiemployer bargaining unit underlying the entireagreement became a nine-state affair. In fact, the MidwestCouncil, as authorized spokesman for those truckingcompanies which again, as every time in the past, had toreauthorize it to act on their behalf, assigned its "authoriza-tion to represent" to the Multi-employer Collective-bar-gaining Committee, whatever organization that may be.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe expiration date of the 1973 contract was June 30, 1976.By July 16, the now multiple multiemployer groups, itwould seem, and all the IAM Lodges had reachedagreement upon renewal, the new contract to be effectiveJuly 1, 1976, to June 30, 1979.After this, Lester Brown, business representative ofLodge 77, brought the terms of the new contract to theattention of Ruan Transport. A fair reading of the recordmade in this case is that Brown tried to sell the deal toRuan but failed. The Respondent objected seriously tothree items, and it held firm to this position even to the dayof this hearing. Lodge 77 insisted on all of it -or almostall of it, and, on September 20, Ruan's 14 employees whowould have become covered by such a contract struck toenforce the Union's demand. The strike failed, and wasabandoned the first week in November.On October 29, Lodge 77 filed the charge here involved.Now for the first time it took the unequivocal position thatRuan was always a party bound to the multiemployernegotiations that had taken place in June and July, that its14 employees had for 3 years been part and a parcel of asingle bargaining unit underlying the expired 1973 con-tract, and that therefore the Respondent never had anychoice, as a matter of law, from as far back as July 16, butto execute the renewal agreement precisely as agreed uponby the many IAM Lodges and the nine-state employergroups. The complaint alleges that because it refused tosign that contract, exactly as executed by the large group ofunions and employers, the Respondent illegally refused tobargain with Lodge 77 and thereby violated Section 8(aX5)of the Act.The defense rests on the assertions that (1) Ruan'semployees were never joined into a single bargaining unitwith employees of other companies under the 1973 con-tract, (2) Ruan's signing of the 1973 contract brought intobeing a separate bargaining unit of only 14 employeesrepresented by Lodge 77, and (3) this Company never hadanything to do with any multiemployer bargaining, neverauthorized any other agency to bargain on its behalf, andnever adopted such past representation retroactively. TheRespondent advances the alternative defense that, evenassuming it had been included in a single multiemployerunit under the 1973 contract, it gave timely notice ofwithdrawal, and for that reason also was privileged tobargain for itself.B. The Evidence; Analysis and ConclusionEvery time a new contract is envisaged, the MidwestCouncil obtains written authorizations from each andevery company on whose behalf it negotiates. It did thisalso in the spring of 1976. All members pay dues formembership in the Council, contributed monthly andbased upon the number of employees involved for eachcompany. It is conceded Ruan Transport never signed anyauthorization in favor of the Council, or any othernegotiating representative, and never paid any money forany services to the Council. It is also undisputed that norepresentative of Ruan ever participated in the least in thenegotiations that took place leading to either the 1973 or1976 understanding between the Union and the multiem-ployer group.The contention by the General Counsel in support of thecomplaints that Ruan nevertheless became an inseparablecomponent of a multiemployer bargaining arrangement viaits agreement to be bound by the 1976 contract restsentirely upon a phrase appearing in that agreement. ArticleI, section 2, reads as follows:The employees covered under this Agreement shallconstitute one bargaining unit. Accordingly, the Mid-west Employers Labor Advisory Council, Inc. and theEmployers who are parties to this Agreement acknowl-edge that they are part of a multi employer collective-bargaining unit comprised of the Midwest EmployersLabor Advisory Council, Inc. and those of theirmembers who have or will certify the Council torepresent them for the purpose of collective bargaining,and only to the extent of such authorization; and alsosuch other individual employers who have or may singlybecome parties to this agreement [emphasis supplied].In anticipation of the negotiations that were to follow,the Union mailed to each separate employer covered by theexpiring agreement a comprehensive proposal for renewal;these were the complete and very detailed demands for anew contract. A copy of such demands was received byRuan Transport also, on February 26, 1976. On April 27,Ruan's lawyer, Mr. Robert Coopes, wrote to the Unionadvising that the Company intended "to negotiate acollective-bargaining agreement" according to all applica-ble laws, that it would submit "proposals" in the nearfuture, and that it would soon request a date for startingnegotiations. This was of necessity clear notice to theUnion that, regardless of whether Ruan was or was not atany time part of any multiemployer bargaining unit, itsintent was to go it alone. Pursuing her basic contention thatRuan was in fact at that moment included in the multiem-ployer unit, the General Counsel argues it was too late, onApril 27, for the Respondent to withdraw from the group,because by that time the Union had already served uponthe multiemployer group its demands for contract renewal.See The Carvel Company, 226 NLRB 111 (1976).This theory of complaint raises the question whether anemployer may withdraw from an established multiemploy-er bargaining arrangement by formally notifying the unionof such intent before the automatic renewal date set out inthe expiring contract, but after the union has submitted itsrenewal demands. In Carvel the would-be escapee attempt-ed to withdraw after the union's demands had beenpublicized, as was the case here. But unlike the situation atbar, that withdrawal notice came after the automaticrenewal date of the old contract had passed. If a union maypreclude withdrawal by any member of the multiemployergroup as long as more than 4 months before the expirationdate of a contract, as would be the case were the complaintto prevail here, may it also accomplish that foreclosureobjective by publishing its demands 5 months before theend of the contract period? 6 months? 8 months? Maybemore? Would the Board hold that either party to such acontract could bind all the others after a one-shot arrange-ment so long a time before normal renewal practices inindustrial relations?248 RUAN TRANSPORT CORPORATIONIn my considered judgment, I do not think thesequestions need be answered here, for the evidence in itsentirety does not prove convincingly that Ruan Transportwas in fact a part of the multiemployer bargainingagreement under the 1973-76 contract. On its face, thecontract is at best ambiguous on the critical point. Theopening sentence of section 2 in article I does literally saythat "all employees covered ...shall constitute onebargaining unit." When Ruan later signed the document,of course, its employees joined "all" others who were"covered," and became part of the "one ... unit." If theclause said nothing more, a certain picture would appear.But the section continues, and emphasizes that "according-ly" -i.e., in keeping with the first sentence -the "multi-employer collective bargaining unit" consists of the presentmembers of the Midwest Council, including both thosewho already "have," and those who "will" -i.e., in thefuture and necessarily during the 3-year life of the contract-"certify said Council to represent them ...." Ruannever did that and therefore, if section 2 stopped at thatpoint, it would be clear that Ruan was off the hook in 1976.The importance of this business of the group membersauthorizing the Midwest Council -whenever they choseto do so -is then reiterated in the next phrase: ". .andonly to the extent of such authorization."A meaning these two phrases must have, and it has to besomething of pertinence to the purport of section 2 as awhole, for they appear in the middle of the contractparagraph. If, as the General Counsel and the IAM wouldnow read that entire section, any company which signedthe contract during its life automatically became anironbound member of the multiemployer group -andnever mind did Ruan ever authorize Midwest Council at all-why provide for the requirement of anybody "certify-ing," or "authorizing" any negotiating team? Could it bethat what this was intended to mean was that in renewalnegotiations members of the Council, before being deemedbound to future group negotiations, would have to autho-rize Midwest Council expressly and individually? Couldthis be why the Council in fact took pains to obtain writtenauthorizations from such of its members before the groupbargaining which led to the 1976 renewal?Section 2 then ends with a clause -not a separatesentence but part of the sentence stressing the importanceof authorizing the Council -"and also such otherindividual Employers who have or may singly becomeparties to this Agreement." Does this mean employers latersigning the contract have nothing to do with the Council?Does it mean, more likely because the language is append-ed to the sentence about council authorization, that suchlater separate signers must in the future authorize theCouncil? tThis Midwest Council is a group of professional laborrelations consultants; their skills are expensive. LloydHarris, its executive director, said all members who use itsservices must pay so much and so much if they wish to berepresented. A reading of the last clause of section 2 couldas well reveal the Council telling anyone else who laterI The questions go on. If, before the Council could bargain for separateemployers, each one of them had to re-authorize it in writing before the 1976signs the group contract that, if they wish later to enjoy thebenefits of the Council's expertise, they must pay for it.Whenever the meaning of contract language is not clear,and conflicting interpretations later give rise to opposingsubstantive claims, contract law has long provided that youlook at the conduct of the parties outside the contract itself,or in implementation of its written terms, for a clearerunderstanding of what their intent really was. Williston onContracts, 3d ed., § 263, p. 789. Here, the Union'sactivities, largely as related by the IAM representative, Mr.Brown, show quite clearly that the Union never consideredthe Respondent a party included in whatever multiemploy-er bargaining unit underlay the 1973 contract period.(1) When, on April 27, Coopes, the Ruan lawyer, wrotethe Union that he was preparing to submit contractproposals on behalf of his clients, no one on the part of theIAM protested. This, while the Lodges were preparing tomeet with multiple trucking companies in other cities to fixthe terms of employment of Ruan's employees, if BusinessRepresentative Brown's claims at the hearing are to bebelieved. Coopes even wrote about "dates for commence-ment of negotiations." Does a union, sitting across thetable in multiemployer bargaining negotiations, accept,and not reject, the idea of separate contract proposals, andseparate negotiations, from any single employer who is infact an included employer member of the multiemployergroup?(2) When the Union sent 90-day notices of intent tonegotiate a new contract, and 60-day notice to forestallautomatic renewal of the old one, I suppose it sent suchnotices to the Council, the designated bargaining agent ofthe multiemployer group. But in this case it also sentformal written notice, directly to Ruan. This could wellhave been no more than an understandable courtesy toeach employer covered by the contract, whether or notincluded in a multiemployer bargaining unit. But it couldalso be an indication, at least, of knowledge by the Unionthat Ruan was an employer apart from the group, andtherefore a contract party that legally had to be so advised.The basic question here cannot be decided by a singlecollateral act, but certainly the fact the Union did this maywell add to the quantum of proof that it well understoodthe contract language did not bind Ruan to the activities ofthe Midwest Council.(3) Fairness, as well as logic, demands that the nextreality, also external from the contract, be viewed in twolights, not only one. The union negotiator, Brown, ofLodge No. 77, discussed the substantive terms of the finalcontract a number of times with officials of the RuanCompany after agreement had been reached. He also keptRuan informed of progress during the bargaining sessions.He talked to Ralph McCrary, Ruan manager of industrialrelations, at meetings at the union hall on July 21 andAugust 18, and on the phone again a few days later. Thereis no question Brown was seeking McCrary's acceptance ofthe contract. At the start of their talks, the union agent didnot yet have a completed copy to show McCrary andsimply explained it all to him. Now while it is true, ascounsel for the Respondent argues, that, if Ruan were innegotiations and if, as is a fact, Ruan never did so, who was the bargainingagent for Ruan at the contract conferences?249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact a part of the multiemployer unit, there would be nonecessity to explain the already agreed-upon contract termsto him at all, it is still a fact Ruan did have to sign thecontract in its own name. This because Ruan was not amember of the Midwest Council, which could sign onbehalf of all its members. If Brown did some talking tomake acceptance by McCrary more palatable, one couldsay it proves no more than common courtesy or goodpublic relations.But Brown did much more than simply bring this onecompany up to date on what had been done on its behalfby the now allegedly authorized group representative.Again and again he justified the economic gains which theUnion had won from the other employers at the bargainingtable. He disputed McCrary's arguments as to why some ofthe new contract provisions were not acceptable economi-cally. And in the end Brown even offered a compromiseproposal on one of the issues in dispute between him andRuan. A very persuasive legal argument could be madethat if this record proved nothing more than the fact thatBrown offered to modify, to Ruan's advantage, a singlesubstantive clause of the Midwest Council agreement, theentire theory of this complaint must fail.At the hearing the General Counsel passingly said thatBrown was not "bargaining" with McCrary at any time.Unless words have no meaning at all, she was wrong. FromBrown's testimony: "I explained the changes .... We[Brown and McCrary] went through every change but wewent through every Article .... I went down each itemand these were the noted changes actually from the 1973agreement, but I did explain each one in detail because it'sonly outlined what articles were changed or parts of theagreement." In the discussion McCrary refused to agree tothree items of economic substance. Again by Brown: "Hesaid that he would relay the information and wait until Isent out the agreements to look them over." At anothersuch meeting a month later: "I recall we looked over thecontract and further explained some of the articles that wehad inserted because the meeting prior to this, we did nothave the supplement, I don't believe, or completed in itsentire language, and that I recall I pointed out how we hadwritten the language concerning new articles in there ....I recall I explained to him why the need for supplementalagreement, and I believe I told him that in a priormeeting." On the phone a few days later, after Brown againexplained the intendment of the now disputed clauses: "Hetold me he would have to clear it with his supervisors andhe would let me know later."Up to this point at least, with three extended discussionswith McCrary, Brown never once told Ruan it would haveto sign the contract as already negotiated because as amatter of law the Respondent was already legally bound.Had he thought the 1973 contract made Ruan an insepara-ble part of the "employer," he would hardly have stood bywhile the industrial relations manager talked of bringingthe union demands to his superiors for consideration. Thisis rather the format of true collective bargaining. In fact,2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.instead of asserting the claim now made that Ruan had nochoice because of the multiemployer settlement, Browntold the Company the Union could not yield becauseRuan's employees had been polled and had already agreedto the terms!It was not until Brown spoke to Ruan's lawyer, Coopes,sometime after September 1, that he first mentioned thefact the Respondent had served no notice it wished "towithdraw from the multi employer arrangement ....Isaid at this point, you are too late."But the bargaining continued thereafter nevertheless.After the employees threatened to strike, Brown again metwith McCrary and tried to sell him the whole package, stillwithout success. On September 22, 2 days after the strikestarted, the parties met with a Federal mediator; nowBrown offered to compromise one of the three matters indispute. He offered to limit the right of transfer to newlocations to present employees only, whereas the agree-ment reached granted such transfer rights to all employees,including whoever might be hired later. The Respondentrefused to buy that also. Brown made the offer twice andagain he told the Respondent that the concession would inany event first have to be accepted by its employees in avote. Here he was again shifting from the asserting bindingeffect of the joint bargaining and making negotiations withRuan a single employer form of bargaining.(4) In the middle of all this, on August 12, while at leastapparent bargaining was going on, and before any claim offinality of negotiations is raised, the Union sends a copy ofthe Midwest Council agreement to the Respondent, andthe accompanying letter says that by that contract "wepropose to cover our employees employed by your firm."This is precisely the language that is used when a strangerto multiemployer bargaining is invited to join the crowd byseparately and individually agreeing to hire, and dobusiness, by the standards found acceptable by the indus-try generally in the same area. This is what Ruan hadagreed to do in the past, and I must find this is what it wasbeing asked to do again in 1976.The salutary benefits flowing from common area prac-tices in any industry, as seemingly conceded by the parties,cannot be gainsaid. Indeed, there is indication in thecandor of the testimony of both Mr. Brown and Mr.McCrary that they were aware of the possible advantages,and strived as best they could to achieve a common groundin order to establish like conditions of employment all overthe nine-state area. But no amount of goodwill on the partof any of them could serve to change the law that must beapplied to the facts of this case.Upon the basis of the foregoing findings and conclu-sions, I hereby issue the following recommended:ORDER2It is hereby recommended that the complaint be, and ithereby is, dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.250